By Judge Alfred D. Swersky
The Commonwealth’s appeal of this matter from the General District Court will be dismissed. This Court lacks subject matter jurisdiction since there is no statutory authority for the Commonwealth’s appeal.
Unreasonable refusal cases have always occupied a gray area in case law and in statutory language, with the conclusion that they are regarded as civil cases. See, Commonwealth v. Rafferty, 241 Va. 319 (1991). The appeal of civil cases is governed by Code of Virginia, § 16.1-106, which permits appeals as a matter of right to Circuit Court of any matter involving a controversy of a value more than $50.00 or where the constitutionality of an ordinance or statute is involved. Neither situation applies here.
The Commonwealth argues that Code of Virginia, § 18.2-268.4, provides that “appeal and trial shall be the same as provided by law for misdemeanors” and that § 16.1-106 does not apply. The fallacy here is that the Commonwealth has no right of appeal from an adverse decision in a misdemeanor in the General District Court.
Rafferty, supra, does not solve the dilemma because the appeal from the Circuit Court to the Supreme Court is governed specifically by Code of Virginia, § 8.01-670, which does not deal with the circumstances here.
This anomalous result should be addressed by the legislature, not this Court’s giving strained interpretations to clear statutory language.